Citation Nr: 1749254	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & the Veterans Coalition


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from January 1958 to October 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA RO in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By an August 2006 RO decision, the Veteran's application to reopen his previously denied claim of service connection for hearing loss was denied on the basis that no new and material evidence had been submitted showing that his bilateral hearing loss condition occurred in service.

2.  Evidence received since the August 2006 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying the Veteran's application to reopen his previously denied claim of service connection for hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hearing loss has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

While the Veteran's service treatment records are regrettably unavailable, the Board finds that exhaustive efforts have been made to obtain these records to no avail.  An October 5, 2010, Memorandum outlines the efforts that were made to obtain these records and ultimately found the records to be unavailable.  The Veteran was notified of the unavailability of these records in an October 2010 letter.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As an organic disease of the nervous system, such as hearing loss, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of hearing loss.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran was last denied service connection for bilateral hearing loss in an August 2006 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  [Prior to the 2006 denial of reopening, a 2004 Board decision denied service connection for hearing loss.]

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the August 2006 denial was that no new and material evidence had been submitted showing that the Veteran's bilateral hearing loss condition occurred in service.  At the time of this denial, post-service medical records, personnel records, and statements submitted by the Veteran were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, personnel records, and post-service medical records.  

With regard to the personnel records, the Board notes that the Veteran submitted personnel records in support of his current claim on appeal.  However, as copies of these records were already part of the evidence prior to the August 2006 rating decision, these records are duplicative and are not new. 

With regard to the newly submitted post-service medical records, these records do not reflect that the Veteran has hearing loss that occurred during service or that he has hearing loss as a result of or related in any way to his active duty service.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the post-service medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements, the Board notes that the Veteran has asserted that he has hearing loss as a result of his active duty service.  With respect to the previously denied claim and his current claim on appeal, the Veteran has consistently asserted that he developed hearing loss as a result of exposure to noise from artillery fire during service.  The Board finds that statements submitted in conjunction with the claim to reopen are essentially duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran's claim is not reopened, and the appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


